Citation Nr: 1030537	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-07 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for respiratory problems.

3.  Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability, to include a rating in excess of 10 percent 
disabling earlier than February 16, 2007 

4.  Entitlement to a rating in excess of 20 percent for a left 
knee disability, to include a rating in excess of 10 percent 
disabling earlier than February 16, 2007.   


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from February 1983 to June 1983 
and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran's eye and respiratory conditions were previously 
adjudicated as a single issue.  However, as the conditions have 
separate and distinct symptoms, the Board finds that the issues 
are more appropriately adjudicated separately.  As such, the 
issue has been restated as above.

In a February 2006 rating decision, the RO increased the rating 
for the Veteran's service-connected left knee disability from 0 
percent disabling to 10 percent disabling, effective from April 
4, 2004.  In a June 2007 rating decision, the RO increased the 
ratings for the Veteran's service-connected left knee disability 
from 10 percent disabling to 20 percent disabling and service-
connected back disability from 10 percent disabling to 40 percent 
disabling effective from February 16, 2007.  Because the increase 
in the ratings of the Veteran's knee and back disabilities do not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to an earlier effective date for the 
Veteran's service-connected knee and back disabilities has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issues of entitlement to service connection for a respiratory 
condition and entitlement to higher disability ratings for the 
Veteran's service-connected back and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with dry eyes.

2.  The medical evidence of record associates a dry eye condition 
with the Veteran's active service and with the medication 
prescribed to treat his service connected disabilities.


CONCLUSION OF LAW

A dry eye condition was incurred in service, or as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

II.  Service Connection

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.  As a general matter, service connection requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for an eye 
disorder.  He claims that he has dry eyes due to exposure to 
sulfur smoke during active service.

The Veteran submitted a statement from his active-duty supervisor 
dated in November 2003.  In the statement, the supervisor said 
that from July 2003 to August 2003 the Veteran's duty station was 
exposed to direct smoke from burning sulfur mines.  He went on to 
state that numerous soldiers experienced eye, nose, and throat 
irritations, skin rashes, and respiratory difficulties.  The 
supervisor submitted a list of soldiers who may have been exposed 
to smoke.  The list included the Veteran's name. 

In November 2004, the Veteran was noted to have scarring in the 
back of his eyes.

A December 2004 VA treatment record shows that the Veteran was 
diagnosed with presbyopia, astigmatism, hyperopia, and dry eyes.  
It also stated that the Veteran took Zoloft.  A record later that 
month indicated that the Veteran had a history of scarring in the 
back of his eyes that required treatment.

The Veteran was afforded a VA examination for his eye condition 
in July 2005.  The examiner reviewed a report from an 
ophthalmologist dated in December 2004.  The Veteran reported 
watery and burning eyes upon his return from Iraq.  He stated 
that a doctor told him there was scar tissue on the back of his 
eyes.  He also stated he was exposed to sulfur smoke.

The examiner performed a thorough examination.  He found that the 
Veteran was presbyopic and had astigmatism and hyperopia.  
However, he reported the Veteran's main complaint was dry eyes 
which he felt could be caused by the medications the Veteran took 
for posttraumatic stress disorder (PTSD) and anxiety.  The 
examiner said that if the Veteran was taking medications for a 
service connected condition, then his eye problem would be 
service connected.  He went on to state that he could not 
establish whether or not the exposure to the sulfur mine fumes 
was the sole cause of the Veteran's eye condition.  The examiner 
then said that in the total picture, the Veteran had dry eyes and 
the dry eyes were more likely than not related to his service in 
Iraq.

In September 2005 the Veteran reported some relief from eye 
drops.

In light of the evidence, the Veteran is entitled to service 
connection for his eye condition.  The evidence shows that he was 
exposed to sulfur smoke for more than a month during active 
service.  While the examiner was unsure whether this exposure 
alone was sufficient to cause the dry eyes, he added that the 
medication the Veteran was taking for his now service connected 
PTSD was notorious for causing dry eyes. 

As such, the VA examiner concluded that the Veteran's eye 
condition was more likely than not related to service.  

A review of the Veteran's claims file reveals no evidence that 
contradicts the examiner's conclusion.  As such, the criteria for 
service connection have been met, and the Veteran's claim is 
granted.


ORDER

Service connection for an eye condition is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
respiratory condition and entitlement to higher disability 
ratings for his service-connected back and left knee 
disabilities.


Respiratory Condition

The Veteran contends that he has a respiratory condition that was 
caused by his active service.  He claims that he was exposed to 
smoke from a sulfur mine which caused his current conditions.  

The Veteran has been diagnosed at various times with allergic 
rhinitis, sinusitis, and bronchitis.  He was treated several 
times in service for bronchitis and sinus complaints.  His 
active-duty supervisor included the Veteran on a list of soldiers 
likely exposed to smoke from a burning sulfur mine which had 
caused many to experience breathing problems.  

Based on the above evidence, the Board concludes that the Veteran 
should be afforded a VA examination for his respiratory 
condition.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, the Veteran has been diagnosed with a current condition, 
and his service treatment records and supervisors statement tend 
to indicate that his condition may be associated with active 
service.  As such, the claim must be remanded for an examination.



Higher Ratings

The Veteran also seeks entitlement to an initial rating for a 
lumbar spine disability in excess of 10 percent disabling prior 
to February 16, 2007, and in excess of 40 percent disabling 
beginning February 16, 2007 and entitlement to an initial rating 
for a left knee disability in excess of 10 percent disabling 
prior to February 16, 2007, and in excess of 20 percent disabling 
beginning February 16, 2007.

The claims file contains VA treatment records dated from 
September 2004 to November 2007.  During that time, the Veteran 
regularly complained of pain and sought treatment for his back 
and knee disabilities.  He reported using knee and back braces, 
and generally demonstrated a pattern of worsening symptomology.  
An October 2007 VA treatment record indicated that the Veteran 
experienced worsening back pain.  After November 2007, no records 
have been sought or obtained.  Due to the nature and frequency of 
the Veteran's previous treatment, the Board finds that it is 
likely further treatment records may exist for the period 
beginning in November 2007.

The Board notes that VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Any outstanding VA 
treatment records should be obtained on remand.  The Veteran 
should also be asked whether there are any other outstanding 
treatment records.  Any records identified should be obtained and 
associated with the claims file after the proper consent has been 
given.

Additionally, the Veteran's most recent VA examination for his 
back and knee disabilities was conducted in May 2007.  As the 
claim is being remanded for further records, and because it has 
been more than three years since his last examination, the 
Veteran should be afforded a contemporaneous examination on 
remand.  The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may be 
incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
two year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  An examination is warranted based on the Veteran's 
past treatment demonstrating increased symptomology and because a 
significant amount of time has passed since his conditions were 
examined.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain the Veteran's VA treatment records 
from September 2007 to the present.

2.  The Veteran should then be afforded VA 
examination to evaluate his respiratory 
complaints.  The examiner should determine 
whether the Veteran has a current respiratory 
disability.

If a diagnosis of a current, chronic, 
respiratory disorder is rendered, the 
examiner should provide an opinion, as to 
whether it is at least as likely as not (a 50 
percent, or greater, likelihood) that such 
disorder was incurred in service, was 
aggravated by service, or is the result of, 
or otherwise etiologically related to, any 
service-connected disability.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation. 
 
3.  After any outstanding treatment records 
are obtained, schedule the Veteran for VA 
orthopedic and neurologic examinations to 
determine the nature and severity of his 
lumbar spine and left knee disabilities.  The 
examiner should be provided with the 
Veteran's claims file.  Any opinion provided 
should be supported by a full rationale. 

With regard to the Veteran's back disability, 
the examiner should specifically:

a) provide the range of motion of the lumbar 
spine (extension, forward flexion, left and 
right lateral flexion and left and right 
rotation), expressed in degrees, as well as 
state whether there is any favorable or 
unfavorable ankylosis of the back.  In doing 
so, the examiner should determine whether 
there is any weakened movement, excess 
fatigability, or incoordination attributable 
to the service connected back disorder and, 
if feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  

b) determine if any neurological disability 
is caused by the Veteran's back disability.  
If a neurological disability is identified, 
the examiner should estimate the severity of 
the disability (e.g.  "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete paralysis of 
the sciatic nerve).  

c) determine whether the Veteran has 
intervertebral disc syndrome (IVDS).  If so, 
state whether IVDS has resulted in any 
incapacitating episodes (a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician), 
during the course of the Veteran's appeal.  

With regard to the Veteran's left knee, the 
examiner should: 
a)  determine the range of motion of the left 
knee, and indicate whether range of motion is 
impacted by pain and/or repetitive motion.

b)  determine whether there is any 
subluxation or lateral instability and 
describe the severity, if present.

c) state whether there is a dislocated 
semilunar cartilage or whether a dislocated 
semilunar cartilage has been removed 
previously.  

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


